David Lubin & Associates, PLLC 10 Union Avenue, Suite 5 Lynbrook, New York 11563 Telephone: (516) 887-8200 Facsimile: (516) 887-8250 November 1, 2011 Via EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.W. Washington, D.C. 20549-0406 Mail Stop 3030 Attention: Scott Anderegg, Staff Attorney Re:Buckeye Oil & Gas, Inc. Registration Statement on Form S-l Filed September 8, 2011 File No. 333-176729 Gentlemen: Buckeye Oil & Gas, Inc. (the “Company”) herewith files with the Securities and Exchange Commission (the "Commission") Amendment No. 1 to the registration statement on Form S-1 (the "Amended Registration Statement") in response to the Commission's comments, dated October 5, 2011 (the "Comment Letter"), with reference to the Company's registration statement on Form S-1 (the "Registration Statement") filed with the Commission on September 8, 2011. In addition to the Amended Registration Statement, the Company supplementally responds to all the Commission's comments as follows: General 1. On page 28, you state that on May 16, 2011 you entered into an agreement with Pioneer Marketing Group, Ltd. relating to the farmout agreement with Luxor. Please describe any material relationships between your company and Pioneer, as applicable. In addition, please provide your analysis as to why you have not filed the agreement with Pioneer as an exhibit pursuant to Item 601(b)(10)(ii)(B) of Regulation S-K. In this regard we note that Pioneer is required to equally fund and participate in Buckeye Canada's obligations under the Luxor agreement. Response: The Amended Registration Statement has been revised to disclose that the four shareholders of Pioneer are minority shareholders of the Company. The agreement with Pioneer Marketing Group, Ltd. is being filed as exhibit 10.7 to the Amended Registration Statement. 2. We note that some share numbers in your filing do not give retroactive effect to the 17-to-1 stock split. For example, the 9 million shares referenced in Note 4 on page F-9 appear to be expressed as a pre-split amount, in contrast with other statements in the filing, including the 153 million share issuance recorded on the Statement of Shareholders' Equity. Please ensure that the stock split is given retroactive effect throughout the prospectus. Response: All the numbers in Amended Registration Statement, including the financial statements, reflect the 17-to-1 forward stock split effective May 19, 2011. Cover Page 3. Your cover page statement regarding the offering price indicates the shares will be offered at fluctuating prices. However, in numerous locations in the prospectus, you statethat the initial offering price will be $.25 per share. Please reconcile the disclosure. Response: The cover page of the Amended Registration Statement has been revised to provide that the initial offering price will be $.25 per share. Risk Factors General 4. We note that you will be exempt from the auditor attestation requirements concerningany report provided by management on the effectiveness of your internal controls overfinancial reporting so long as you are a smaller reporting company. Please tell us what consideration you have given to including a separate risk factor discussing this matter.
